Citation Nr: 1615088	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  09-33 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to August 24, 2010 and to a rating in excess of 50 percent prior to April 30, 2014 for service-connected depression.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

3.  Entitlement to service connection for coronary artery disease (CAD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to December 1977. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2007 (service connection claims) and April 2009 (increased rating claims) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The Veteran testified before the undersigned in April 2014.  A copy of the transcript is of record. 

This case was most recently before the Board in August 2014, when an increased rating claim for fibromyalgia was dismissed without prejudice and a service connection claim for hypertension was denied.  A service connection claim for CAD, increased rating claim for depression, and claim for entitlement to TDIU were remanded for further development.  

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that she is afforded every possible consideration.  

Increased Rating Depression and TDIU-  the Board remanded the Veteran's claims in August 2014. The Remand instructions indicated that if any benefit sought on appeal remains denied the Veteran was to be issued a supplemental statement of the case (SSOC).  

In a January 2015 rating decision, the RO granted the Veteran a 100 percent disability rating for her service-connected depression, effective April 30, 2014.  Because the Veteran was not awarded a 100 percent rating throughout the entire period on appeal, the period on appeal prior to April 30, 2014 still remains on appeal (as a higher rating is still possible during this time period) and a SSOC on this issue should have been issued.

With respect to her claim for TDIU, the Board notes that the Veteran is now rated at 100% schedular, since April 30, 2014.  On Remand, the RO denied entitlement to TDIU and did not issue a SSOC.  The Board recognizes that because the Veteran is currently in receipt of a 100 percent disability rating on a schedular basis it has been the past practice of VA to dismiss claim of TDIU as being moot.  Much of this action was based on VA O.G.C. Prec. Op. No. 6- 99, which addressed questions related to whether a claim for a TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service-connected disabilities. However, in view of the issuance by the Court of its decision in Bradley v. Peake, 22 Vet. App. 280 (2008), which takes a position contrary to the one reached in the OGC precedent opinion, the General Counsel recently took action to withdraw the prior opinion. Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC), which is contrary to the holdings in VA O.G.C. Prec. Op. No. 6-99.  Consideration of the Veteran's TDIU claim is therefore necessary, and a SSOC should have been issued on this claim.

As the RO did not promulgate a SSOC on the Veteran's claim for an increased rating for depression or for entitlement to TDIU, a Remand is necessary.

A remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Because there was not complete compliance with the remand instructions, the Board is compelled to remand the appeal for appropriate adjudicatory consideration of his claims and the promulgation of an SSOC.  Id; see also 38 C.F.R. §§ 19.9, 19.31(c) (2015).

Service Connection CAD-  The Board remanded the Veteran's claim in order to provide the Veteran with a VA examination and obtain a medical opionion.  As noted in the August 2014 Remand, service treatment records reflect that the Veteran gave birth in April 1977.   Records reflect that she experienced hypertension while pregnant.  Her November 1977 separation examination noted that she had "weight loss, secondary to dieting for obesity."  It was also noted that the Veteran had experienced hypertension during pregnancy, which was now within normal limits on exam.  An evaluation of her heart was normal at that time. 

The Board noted that an October 2011 letter from the Veteran's private treating physician discussed scientific studies found in the American Heart Journal that have reported that pre-eclampsia is predictive of future cardiovascular conditions such as hypertension and ischemic heart disease.  A VA examination and opinion was requested.

The Veteran underwent a VA examination in January 2015.  The VA examiner provided a negative etiological opinion stating that the Veteran's CAD was more likely due to conditions following her military service including positive family history and lifestyle factors.  Significantly, the VA examiner did specify which "lifestyle factors" she was referring to, or whether these lifestyle factors were caused or aggravated by the Veteran's service-connected (depression, degenerative joint disease of the thoracolumbar spine with intervertebral disc syndrome, fibromyalgia, degenerative joint disease of the cervical spine, radiculopathy of the left lower extremity and radiculopathy of the right lower extremity).  An addendum VA medical opinion is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims folder to the January 2015 VA examiner for an addendum opinion regarding the claim for service connection for CAD.  If the prior examiner is unavailable, or is unable to provide the requested supplemental opinion without examining the Veteran, schedule the Veteran for a new VA examination, by a medical doctor, to obtain the information requested.  The examiner is requested to review the claims folder, to include this remand.  In providing the below opinions, the examiner is requested to reconcile the January 2015 opinion and the October 2011 letter from the Veteran's private physician.  

Following review of the claims file the examiner should provide an opinion on the following: 

(a) whether it is at least as likely as not (i.e., there is at least a 50% probability) that her CAD had its clinical onset during the Veteran's active duty service or within one year of service discharge, or is otherwise etiologically related to her active service from December 1973 to December 1977. 

(b) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's CAD is caused by her service-connected disabilities (depression, degenerative joint disease of the thoracolumbar spine with intervertebral disc syndrome, fibromyalgia, degenerative joint disease of the cervical spine, radiculopathy of the left lower extremity and/or radiculopathy of the right lower extremity).    

(c) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's CAD is aggravated by her service-connected disabilities (depression, degenerative joint disease of the thoracolumbar spine with intervertebral disc syndrome, fibromyalgia, degenerative joint disease of the cervical spine, radiculopathy of the left lower extremity and/or radiculopathy of the right lower extremity).

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

2.  Readjudicate each of the Veteran's claims on appeal, as discussed above.  If any benefit sought on appeal remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


